Citation Nr: 1620377	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for an upper back/ neck disability, to include as secondary to the Veteran's low back disability.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to a rating in excess of 20 percent for low back disability prior to October 28, 2014, and in excess of 40 percent thereafter.

7.  Entitlement to an earlier effective date for the grant of right lower extremity radiculopathy at 20 percent disabling prior to October 28, 2014.

8.  Entitlement to a rating in excess of 10 percent for right eye chorioretinal scar with scotoma.

9.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981, October 1982 to January 1988, April 1988 to September 1994, August 1997 to April 1998 and from November 1999 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The record from 2014 shows that the Veteran has been moving back and forth between the Philippines, Illinois and Indiana.  In his latest correspondence in May 2015, the Veteran provided an address in Springfield, Illinois.  As such, the Veteran's claims should be transferred to the RO in Chicago, Illinois. 
The Veteran appeared and testified at a formal RO hearing in October 2009.  A transcript of the hearing is in the record.

The Veteran initially filed a claim of entitlement to service connection for bronchitis.  A review of the record shows that the Veteran has received treatment for various respiratory disorders.  As such, the Board will consider all disabilities which may relate to the Veteran's symptom basis, and has reworded the claim to be one for a respiratory disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a July 2009 rating decision, the RO granted service connection for migraines, depression, bilateral carpal tunnel syndrome and right shoulder disability, among others, and provided initial disability evaluations.  In October 2009, the Veteran's representative indicated that the Veteran wanted increased ratings for these disabilities.  The Board will refer these matters to the RO for any additional development.  

The issue(s) of entitlement to service connection for an upper back and neck disability, vertigo, a respiratory disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypothyroidism was first documented and diagnosed during a period of active service.

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.

3.  Prior to October 28, 2014, the Veteran's low back disability was manifested, at worst, by forward flexion of the lumbar spine to 50 degrees.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  

4.  From October 28, 2014, the Veteran's low back disability manifested, at worst, by forward flexion of the lumbar spine to 25 degrees.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine. 

5.  There is evidence of no more than moderate right lower extremity radiculopathy since the Veteran filed his claim on January 30, 2007.  

6.  The scars from his spine surgeries are not tender or unstable, and are not larger than 39 sq. cm. 

7.  During the period on appeal, the Veteran's right eye chorioretinal scar with scotoma manifested in corrected central visual acuity of 20/40 or better in both eyes, without field of vision contraction.


CONCLUSIONS OF LAW

1.  Hypothyroidism was incurred on active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was incurred on active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Prior to October 28, 2014, the criteria for a rating in excess of 20 percent for a low back disability were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40; 4.71a, Diagnostic Code 5242 (2015).

4.  From October 28, 2014, the criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40; 4.71a, Diagnostic Code 5242 (2015).

5.  The requirements for a 20 percent rating for right lower extremity radiculopathy associated with low back disability, effective January 30, 2007, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.124a, Diagnostic Code 5237-8520.

6.  During the period on appeal, the criteria for a rating in excess of 10 percent for the Veteran's right eye disability have not been met.  38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21 (2015), 4.75, 4.83a, 4.84a, Diagnostic Codes (DC) 6011, 6015, 6027, 6028, 6061-6079, 6081 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decisions on appeal through January 2008 and October 2008 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Social Security Administration (SSA) records are of record. 

In 2008, 2009 and 2014 the Veteran was afforded VA examinations in conjunction with his service connection and increased evaluation claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the Veteran's disabilities that are addressed in this decision, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To the extent that the 2008 spine examination did not provide information regarding at what degree the Veteran's pain began on forward flexion, and stated that it was "more stiffness" than pain, the Board notes that remanding for an additional examination to address the Veteran's range of motion in the past is not possible.  The 2014 examination adequately provided range of motion testing, with repeat testing, and information on the degree at which the Veteran's pain began on forward flexion.  This is further discussed below.

The Veteran requested, and was provided with, a formal RO hearing.  A transcript of that hearing is contained in the record.  The Veteran's record consists of a paper file (currently four volumes) and an electronic record.  Both were reviewed in conjunction with his claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Hypothyroidism

In January 2007, the Veteran filed a claim of entitlement to service connection for hypothyroidism.  During his October 2009 RO hearing, the Veteran testified that he thought he was diagnosed with hypothyroidism during his service, during the period from 1999 to 2005.  He stated he was placed on a specific diet and prescribed medication after his diagnosis.

The Board notes that the June 2008 rating decision, wherein the RO denied entitlement to service connection for hypothyroidism, did not include the Veteran's last period of active service in the introduction.  It is possible the RO missed the Veteran's last period of service when providing this initial decision.

The July 2009 Statement of the Case (SOC) noted that the Veteran was seen by the Aurora Medical Group in October 2002, where an abnormally high TSH (thyroid-stimulating hormone) test "from May 1999," indicated a thyroid disorder.   The SOC continued the denial based on the fact that the Veteran was not on active duty in May 1999.

An Aurora Medical Group treatment record from November 2002 noted that the Veteran was "notified of lab results as noted by [Dr. A.]-[cholesterol numbers given, and] informed of [increased] TSH~hypothyroidism."  The Veteran was started on Levoxyl for treatment of his hypothyroidism.

The Board found a May 1999 letter from Town and Country Healthcare informing the Veteran that his most recent laboratory testing showed hypercholesterolemia.  The letter did not include information about hypothyroidism.  The Board was not able to find May 1999 laboratory findings of an increased TSH level or a diagnosis of hypothyroidism prior to November 2002.

Service record blood laboratory results from February 2000 did not include findings for TSH levels.  A November 2003 retention evaluation noted a diagnosis of hypothyroidism.

Based on the available evidence, the Board will resolve reasonable doubt in the Veteran's favor and find that the Veteran was diagnosed with hypothyroidism during service.  Although there is an indication that the Veteran was diagnosed with a thyroid disorder prior to his last period of service, such record has not been associated with the claims file.  Moreover, there is a diagnosis of hypothyroidism in November 2003 during his period of service.  Thus, the Board concludes that the Veteran was diagnosed with hypothyroidism during service.

A review of more recent records reveals that in 2014 he was restarted on Levoxyl after laboratory results again showed abnormal TSH levels.  As the Veteran was diagnosed with hypothyroidism during a period of active service, and he currently has a thyroid disability, the criteria for a grant of service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Tinnitus

In January 2007, the Veteran filed a claim of entitlement to service connection for tinnitus.  During an October 2009 RO hearing, the Veteran testified that he had a military occupational specialty (MOS) of a military police officer for 21 years, followed by 3 years each of recruiting and career counseling.  He reported that during his service as an MP, he had weapons qualifications 8 times per year.

The Veteran's DD Form 214s confirm his MOS as a military police officer (MP).   He also was noted to have marksman badge with M16 rifle bar, expert badge with hand grenade bar, and sharpshooter badge with .45 caliber pistol bar.  

During a November 2003 retention evaluation the Veteran was noted to have minor high frequency hearing loss, among other findings.  The audiometry portion of the evaluation noted that the Veteran was "routinely noise exposed."  Tinnitus was not listed as a complaint or diagnosis.

Here, the Veteran has indicated that he currently has tinnitus.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Board finds the Veteran's statements are credible.

In January 2010, the Veteran was scheduled for a VA examination for tinnitus.  He failed to report for this examination.  A May 2010 record from the Veteran indicated he had moved from his last known address in Indiana to an address in Illinois.  Subsequent records (mostly in 2014) indicate that the Veteran moved back and forth between the Philippines and addresses in Illinois.  In 2014, his examinations had to be rescheduled for when he was in the United States.  It is likely that the Veteran missed the January 2010 VA examination because he did not have his (then) current address on file with VA.

In August 2010, the Veteran complained of constant tinnitus in each ear, and 27 years of military service as a police officer.  His tympanic membrane mobility was normal, and he was noted to have mild sensorineural hearing loss.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  The Veteran's MOS of MP has a moderate probability of hazardous noise exposure.  As such, the VA concedes that the Veteran was exposed to hazardous noise in service.

As tinnitus is a uniquely subjective disorder, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence suggests that the Veteran's tinnitus is related to his service and the criteria for a grant service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Increased Ratings

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

Spine

In January 2007, the Veteran filed a claim for an increased rating for his low back disability.  At the time his low back disability was rated as 10 percent disabling.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

Disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine; 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and 

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

Diagnostic Code 5293 provides ratings for incapacitating episodes for intervertebral disc syndrome (IVDS) as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).

In September 2006, he was noted to have "good" range of motion in his back.  

Records from January 2008 indicated that the Veteran had vertebral body fractures of T6 and T8 which required kyphoplasty at those levels "with great pain relief."  However, he noted that "most of his pain was now in the lower lumbar area, and the pain would shoot down the right hip and lower extremity."  In March 2008, he underwent steroid injections to the facet joints of the spine, hoping to decrease swelling and pain in his back.  

In January 2008, the Veteran was afforded a VA spine examination.  The examiner noted the Veteran had a L4-S1 fusion with prior microdiscectomy in 1994.  He continued to have severe debilitating episodes of back pain, with some radicular pain in the right lower extremity, which happened twice a week and would last a variable amount of time.  He reported the flare-ups limited his ability to function.  He reported he became "quite stiff" during a flare-up.  His back disability limited his function, range of motion, and speed at which he performs activities.  He reported experiencing two incapacitating episodes per week in the prior 12 months.  

On physical examination, the Veteran had a slow antalgic gait.  He had forward flexion 0 to 50 degrees, extension 0 to 5 degrees, and bilateral lateral flexion 0 to 15 degrees.  It was noted that the joint was painful on motion; however, the examiner did not record at what degree the Veteran's pain and fatigue began.  There was "stiffness moreso than pain, he was tender along the posterior aspect of lumbar spine at the incision site."  He had some kyphosis.  The examiner noted that the Veteran's description of incapacitating episodes, duration, frequency and severity were consistent with his extensive spinal surgery.  Sensory examination for the right lower extremity was normal to light touch.

A February 2008 SSA evaluation noted the Veteran had a normal posture and gait, and negative straight leg raise testing.  He had a tender lumbar and thoracic spine, but was able to heel and toe walk.  His spine examination included a finding of forward flexion to 60 degrees.

In July 2009, the Veteran was noted to have a tender lumbar spine from L1 to L4, and increased pain with active range of motion.  A CT scan showed stable mild degenerative disease of the lumbar spine with lumbar hardware, without suggestion of loosening.  In August 2009, the Veteran sought treatment due to a sudden increase in back pain, and having trouble doing everyday things like vacuuming.  He had pain in thoracic and lumbar spine and had a "decreased" range of motion in his lumbar spine due to pain.

An October 2014 VA treatment evaluation noted the Veteran had lumbar spine flexion to 90 degrees, and extension to 10 degrees.  He had negative straight leg raise tests, normal muscle strength, and normal sensation in the lower extremities to touch, pin, position and vibration.  His deep tendon reflexes were also normal.  He had moderate muscle spasm in the paraspinal area.  A separate October 2014 treatment record noted the Veteran had a normal gait.  

In October 2014, the Veteran was afforded a second VA spine examination.  He was noted to have degenerative arthritis of the spine.  He reported exacerbation of his chronic low back pain, which began in gradually worsening in 2005, with flare-ups of symptoms.  He underwent a lumbar spinal fusion from L4-S1 in 2005, and "recovered well."  However, for the past "few years" his back pain has become worse, with a constant dull pain of 3/10 and flare ups of pain to 6-7/10.  His daily activities have also been limited, stating that he could hardly stand or walk more than one hour, and he has difficulty putting his shoes on because it is too painful to bend forward.  He reported these flare-ups occur two to three times per week, and pain medication does not relieve his pain anymore.  

Range of motion testing revealed flexion to 35 degrees, with pain at 25 degrees; extension to 15 degrees, with pain at 10 degrees; bilateral lateral extension to 15 degrees, with pain at 10 degrees; bilateral lateral rotation to 20 degrees, with pain at 10 degrees.  Repeat range of motion testing lowered the range of motion to 25 degrees of flexion, 5 degrees of extension, 5 degrees of bilateral lateral extension, 15 degrees of right lateral rotation, and 30 or more degrees of left lateral rotation.  He was noted to have functional loss of less movement, weakened movement, excess fatigability, painful movement, disturbance of locomotion, interference with siting, standing or weight-bearing and lack of endurance.  His muscle strength remained normal.  He had hypoactive reflexes of the ankles and knees.  

He had a normal sensory evaluation.  He had a positive right side straight leg raise test.  He was noted to have moderate right sciatic nerve radiculopathy, with symptoms of constant pain and intermittent pain.  He did not have intervertebral disc syndrome or other neurologic abnormalities.  His surgical scar was not painful or unstable, and did not measure greater than 39 sq. cm., it was noted to be 17 cm mid-line low back, and 10 cm at the lower abdominal mid-line.  

X-rays revealed fixation extending from L3-L5 with intervertebral bone grafts in place, minimal narrowing of the additional disc spaces with osteophyte formation, and no evidence of hardware complications.  He reported his low back condition impacted his ability to work as a house keeper, he could hardly bend forward to lift, to move furniture when vacuuming, etc.  He lost his job, and his home quality of life has deteriorated since the exacerbation of his low back pain.  The examiner remarked that the Veteran's degenerative arthritis of the lumbar spine was "in progress" and the clinical symptoms were more severe than before, limiting his function.  His "exacerbation of his degenerative arthritis of lumbar spine has affected his daily activities and quality of his life,  He could not perform any work and his income becoming so limited."

A November 2014 rating decision granted service connection for right lower extremity radiculopathy, rated as 20 percent disabling.  The rating decision also granted an increased 40 percent rating for the Veteran's low back disability.  Both ratings were effective October 28, 2014 (the date of the VA examination).
Initially, the Board notes that the 2014 VA examiner indicated that the Veteran does not have IVDS.  Additionally, the claims file does not include instances of physician-prescribed bedrest.  While the Veteran described incapacitating episodes; without a diagnosis of IVDS and without evidence of physician-prescribed bedrest, the Board will not consider a rating based on the criteria for Diagnostic Code 5293 for IVDS.

Additionally, in 2014 the RO granted a separate rating for right lower extremity radiculopathy.  While the Veteran has not appealed the initial rating provided or the effective date assigned, the spine regulations provide that the Board review any neurological manifestations of the Veteran's low back disability.  Moreover, when the Veteran filed his claim in January 2007, he requested service connection for right radiculopathy.  As such, the Board notes that the Veteran's complaints of pain radiating down his right hip and leg, as well as complaints of paresthesias began as early as 2005.  Affording the Veteran the benefit of the doubt, the Board will grant a separate 20 percent rating for right lower extremity radiculopathy (based on the 2014 examiner's findings) for the entire period on appeal.  A rating in excess of 20 percent is not warranted as no more than moderate right sciatic nerve radiculopathy has been shown during the appeal period.  The Board notes that additional neurological manifestations have not been recorded.  The 2014 VA examination indicated that the Veteran's left lower extremity was "not affected" by radiculopathy.  

Additionally, the 2014 examiner noted that the Veteran's surgery scars were not painful or unstable, and they did not meet the size requirements for a separate rating for scars (not greater than 39 sq. cm.)  As such, the Board is not assigning an additional separate rating for scars or other neurological manifestations.

Prior to the October 28, 2014 VA examination, the medical evidence of record showed that the Veteran had forward flexion to 50 degrees (2008 VA examination), 60 degrees (2008 SSA examination), and 90 degrees (October 2014 VA treatment records).  The Board notes that these range of motion results did not include repeat testing and none of them indicated at what degree of motion the Veteran's pain began.  The 2008 VA examination, therefore, did not provide adequate information regarding the Veteran's range of motion.  However, as it is not possible to remand for information on the Veteran's range of motion prior to his current disability level, the Board must provide a rating based on the evidence of record.  The Board notes that the 2014 examiner indicated that the Veteran's disability has worsened since his prior 2008 VA examination.  Simply, the evidence or record does not show that the Veteran had forward flexion of the lumbar spine to 30 degrees or less prior to October 28, 2014.  Notably, in 2014, the Veteran's range of motion was reduced by 5 degrees with repeat testing.  At its most restrictive, during the period prior to October 28, 2014, the Veteran's forward flexion was to 50 degrees, or 20 degrees greater than that required for the next higher rating.  Based on the available evidence, a rating in excess of 20 percent for this period on appeal is not warranted.

The October 28, 2014 VA examination found that the Veteran's forward flexion was limited to 25 degrees with repeat range of motion testing.  A 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less.  The evidence of record does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis if the entire spine.  As such, entitlement to a rating in excess of 40 percent, from October 28, 2014, is not warranted.

Right eye

In January 2007, the Veteran filed a claim for an increased rating for his right eye disability.  During his October 2009 hearing, the Veteran reported that due to his right eye scar, he had loss of vision in one spot, such that he had to "move [his] head around to read and watch television."

The Veteran's chorioretinal scar with scatoma to the right eye is rated under 38 C.F.R. § 4.84a , DC 6015, for benign eye growth, which directs that the disability should be rated based on impaired vision, with a minimum 10 percent rating provided.  During the claim period, VA revised the criteria for rating eye disabilities.  The changes, however, only apply to claims for benefits received by VA on or after December 10, 2008.  As the Veteran's increased rating claim was received in January 2007, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008). 

Under the old criteria, impairment of visual acuity is rated under Table V and 38 C.F.R. § 4.83a, DCs 6061-6079 (in effect prior to December 10, 2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (in effect prior to December 10, 2008).  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (in effect prior to December 10, 2008). 

A 10 percent rating is warranted for impairment of visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to either 20/50 or 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (in effect prior to December 10, 2008).

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 (in effect prior to December 10, 2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , DCs 6070, 6074, 6076, 6077, 6078 (in effect prior to December 10, 2008). 

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a , DCs 6066, 6069, 6073, 6076 (in effect prior to December 10, 2008). 

A 50 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/70; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a , DCs 6065, 6069, 6073, 6076, 6078 (in effect prior to December 10, 2008). 

A 60 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/100; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to either 20/70 or 20/100.  38 C.F.R. § 4.84a , DCs 6065, 6069, 6073, 6076 (in effect prior to December 10, 2008). 

A 70 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/200; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.84a , DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

An 80 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.84a , DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

A 90 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 10/200; (3) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

A 100 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 5/200; (2) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is blindness in both eyes having only light perception; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.84a , DCs 6061, 6062, 6063, 6067, 6071 (in effect prior to December 10, 2008).

In February 2008, the Veteran was afforded a VA eye examination.  His medical history noted a corneal retinal scar in the macula with development of a scotoma as a result of this scar, which caused him trouble reading and focusing at a distance.  He had no other eye complaints.  He denied pain, flashes, and floaters, enlargement of scotoma or visual field deficits.  His vision was 20/30+3 with correction in the right eye and 20/20 with correction in the left eye.  Refraction of the right eye was +1.25 sphere and resulted in a vision of 20/20-2.  His visual fields were full.  On examination, the Veteran was asked to focus on the examiner's face, and the Veteran reported that part of the examiner's right eye was missing, which would "correlate with a significant scotoma from this lesion."  Extraocular movements were full, external examination was normal.  His lens demonstrated trace nuclear sclerosis in both eyes.  The macular in the right eye demonstrated a large chorioretinal scar which lay superotemporal to the fovea which likely explains why his vision still remains relatively good in that eye.  There was no evidence of subretinal fluid or hemorrhage.  There were significant RPE (retinal pigment epithelium) pigment clumps associated with that scar.  The left eye had a normal foveal light reflex.  There were no secondary scars.  The Veteran was assessed with a large chorioretinal scar lying superotemporal to the fovea, previously diagnosed as being caused by presumed ocular histoplasmosis syndrome.  He was note to have significant scotoma as a result of the scar, but it did not appear to be clinically active.  Given the proximity to the fovea and his relatively good vision in this eye, the examiner recommended close follow-up.  He also had non-visually significant cataracts and refractive error.

A February 2008 SSA examination found that the Veteran had corrected vision of 20/20 in both eyes, with peripheral vision to 90 degrees.

An April 2008 VA eye consultation noted the Veteran had corrected visual acuity of 20/25 +2 in the right eye and 20/20 in the left eye.  He had a large central chorioretinal scar causing a positive scotoma in the right retina, macula.  "POHS [presumed ocular histoplasmosis syndrome] right eye, with chorioretinal scar over macula with positive scotoma."

An April 2009 VA eye clinic consultation noted that the Veteran's visual acuity was 20/25-3 in the right eye and 20/20 in the left.  His manifest refraction was 20/20-1 in his right eye and 20/20 in his left.  A slit lamp examination showed a large central chorioretinal scar causing positive scotoma of the retina macula.  

In November 2014, the Veteran was afforded a second VA eye examination.  The Veteran was diagnosed with a chorioretinal scar of the macula of the right eye, secondary to presumed ocular histoplasmosis v. toxoplasmosis.  The Veteran stated he thought his scotoma was "more dense" because he felt he could previously see through the blind spot, similar to fog, but now it is a complete blind spot with "vision being black in that area."  He stated this blind spot made reading and shooting more difficult than before.  His uncorrected distance vision was 20/50 right, 20/40 left, uncorrected near was 20/200 for both eyes, and corrected distance and near were "20/40 or better" for both eyes.  

On evaluation, the Veteran did not have a pupillary defect, and he did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have corneal irregularity that resulted in severe irregular astigmatism or diplopia.  A slit lamp examination revealed "two small anterior stromal scars S and SN" (superior and superior-nasal) and nuclear sclerosis +1 of both eyes.  A fundus examination showed his right macula was abnormal, with round chorioretinal scar measuring 1 disc diameter in size T macula, nearly splitting the fovea.  The Veteran was noted to have a visual field defect with standard 30 kinetic field completed and the Humphrey Visual field test (noted as "24-2" completed).  The examiner indicated that the Veteran did not have contraction or loss of visual field.  The 24-2 found that the right absolute scotoma, inferior nasal to fixation, was denser than was reported in his 2011 visual field testing completed in Peoria optometry.  He was found to have a centrally located scotoma.  He was not found to be legally blind.  He had preoperative (present) cataracts in both eyes.  He was noted to have a decrease in visual acuity attributable to his chorioretinal scar in the macula.  He was also noted to have choroidal neovascular membranes, cystoid macular edema, and overlaying vitreus.  It was noted that the lesion looked identical compared to a 2010 fundus photograph.  The examiner noted that a more accurate diagnosis than "benign eye growth" would be chorioretinal scar, which is the cause of the Veteran's central scotoma.

Initially, the Board notes that the Veteran's corrected vision was 20/40 or greater in both eyes throughout the appeal period, and as such a rating in excess of 10 percent, based on impairment of central vision, is not warranted.

The Board notes that Diagnostic Code 6011, for localized scars, atrophy or irregularity of the retina, centrally located, with irregular, duplicated, enlarged or diminished image warrants a 10 percent rating (unilateral or bilateral).  38 C.F.R. § 4.84a, DC 6011.  

Alternatively, Diagnostic Code 6081, for unilateral scotoma, provides a 10 percent rating for large or centrally located scotoma, at a minimum.  A note to this diagnostic code indicates that scotoma should be rated on loss of central visual acuity or impairment of field vision, but "do not combine with any other rating for visual impairment."  

As such, alternative diagnostic codes which are applicable in this case (benign growth, centrally located retina scar, and scotoma) all provide a minimum of a 10 percent rating.  The diagnostic codes for benign growth and scotoma further direct that a rating in excess of 10 percent may be provided based on loss of visual acuity.  As the Veteran's loss of visual acuity does not provide a rating in excess of 10 percent, and the alternative diagnostic codes provide a minimum rating of 10 percent, a rating in excess of 10 percent for the Veteran's right eye disability is not currently warranted.

The Board notes that separate 10 percent ratings under various eye diagnostic codes, for example under 6011 and 6081, may not be provided due to the law against pyramiding.  See 38 C.F.R. § 4.14.  The Veteran's right eye disability is manifested by the "hole" in his vision as a result of the scar/scotoma.  To provide two separate ratings for this one impairment would be pyramiding.

Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability and right eye disability, with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatologies.  Specifically, the Veteran's pain and limited range of motion of his lumbar spine, and his loss of part of his central visual acuity, are contemplated in the rating criteria.  The Veteran has described flare-ups of back pain; however, 38 C.F.R. § 4.40 and 4.45 are designed to take into account the change in symptoms associated with use.  Flare-ups are only a portion of the Veteran's disability picture, and in instances where the flare-ups last for short amounts of time, the disability picture remains established by treatment records and examination reports.  Indeed, the October 2014 records showed that the Veteran had both 90 degrees of flexion and 25 degrees of flexion after repeat testing, indicating that the Veteran is currently rated at a level consistent with an increase of symptoms.  Regarding his right eye disability, the Board reviewed several diagnostic codes in an attempt to give the Veteran the highest allowable rating.  All of the diagnostic codes provided a minimum 10 percent rating, but the Veteran's visual acuity and the fact that he did not have loss of visual field meant that a higher rating was not warranted.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38§  C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for hypothyroidism is granted. 

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 20 percent prior to October 28, 2014, for low back disability, is denied.

Entitlement to a rating in excess of 40 percent from October 28, 2014, for low back disability, is denied.

Entitlement to a separate 20 percent rating for right lower extremity radiculopathy, effective January 30, 2007, is granted.

Entitlement to a rating in excess of 10 percent for right eye scotoma with chorioretinal scar is denied.


REMAND

Neck/upper back

During his October 2009 hearing, the Veteran testified that he believed that his upper back/neck disability was caused by his lumbar spine disability.  He stated that his altered posture, and his inability to "bend correctly" in his low back, resulted in his neck symptoms.  He also stated that he believed the surgery he had on his low back caused his neck symptoms.  The Veteran has not been afforded a VA examination regarding his secondary service-connection claim.  On remand, he must be scheduled for an examination.  Ongoing VA treatment records should also be obtained.

Vertigo and Respiratory disorder

The Veteran was afforded VA examinations in February 2009 regarding his claims for vertigo and bronchitis.  The neurological examination indicated the Veteran had a diagnosis of migraines, and that he had vertigo as a "problem associated with this diagnosis."  However, the field just above, which should have indicated the "this" diagnosis was "none.  No evidence of significant pathology."  Ongoing treatment records have indicated reports of dizziness during migraines and also reports of vertigo without additional complaint of migraine (most recently in January 2010).  

The respiratory examination included a diagnosis of chronic obstructive pulmonary disease (COPD), with bronchitis as a problem associated with COPD.  The examiner indicated "etiology: smoking."  However, neither examination included a nexus opinion with rationale.  On remand, additional examinations should be provided.

TDIU

In April 2007, the Veteran provided a formal claim for TDIU, and stated he was unable to obtain and sustain substantially gainful employment due to his service-connected disabilities in total, particularly his low back and migraines.  He indicated he last worked full time July 31, 2005 when he retired from the U.S. Army.  His last military occupational specialty was as a career counselor/recruiter.  He indicated he completed high school, and that he had 60 credits of college education, but that he did not receive a degree.

During his October 2009 hearing, the Veteran reported he retired from military service in 2005 and that he had not worked since.  During his 2014 VA examination the Veteran reported that his low back disability impacted his ability to work as a housekeeper, and he could hardly bend forward to lift and move furniture when vacuuming.  The Board does not know if the Veteran's work as a housekeeper was substantially gainful or marginal employment.

The Board also notes that recent records indicated that the Veteran's back was doing "really well" and he had "no problems feeling depression or anxious at all," and he had "infrequent" migraines (April 2014), and on another occasion that he seldom gets migraines (November 2011).  Given these records indicate improved health, and the 2014 examination indicted the Veteran may have attempted to, or is currently, holding employment, the claim for TDIU should be remanded for an updated VA Form 21-8940, formal application for TDIU, and VA evaluation(s).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records relevant to the claims on appeal.

2.  Send the Veteran a VA Form 21-8940, formal claim for TDIU, for an updated response addressing his employment as a "house keeper" from the 2014 VA spine examination.

3.  Thereafter, schedule the Veteran for a VA spine examination.  After review of the file (physical and electronic), and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current neck/upper back disability was caused by or was incurred during his military service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current neck/upper back disability was caused or aggravated by his low back disability?  If the examiner determines that his neck was aggravated by his back disability, then the examiner should identify a baseline severity of the Veteran's neck/upper back disability.

The examiner should provide an explanation/rationale for all opinions expressed.

4.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination regarding his claim for vertigo.  After review of the file (physical and electronic), and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Does the Veteran have a current disorder which results in vertigo?  If so, is the Veteran's vertigo a symptom of his migraine headaches?

b) If the Veteran's vertigo is not a symptom of his migraine headaches, is it at least as likely as not (50/50 probability or greater) that the Veteran's vertigo (or disorder with vertigo as a symptom) was caused by or was incurred during his military service?

The examiner should provide an explanation/rationale for all opinions expressed.

5.  After the development in #1 has been completed, schedule the Veteran for a VA respiratory examination.  After review of the file (physical and electronic), and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Please list all of the Veteran's current (from 2007 to the present) respiratory disorders.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's respiratory disorder (to include bronchitis, COPD or other diagnosed disorder) was caused by or was incurred during his military service?

The examiner should provide an explanation/rationale for all opinions expressed.

6.  Thereafter, readjudicate the Veteran's claim for TDIU, to include, if necessary, scheduling the Veteran for examination(s) to determine the current severity of his service-connected disorders in relation to his claim for TDIU.  

7.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought continue to be denied, the Veteran should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the virtual record is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


